Citation Nr: 1627058	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected mood disorder due to trans cereb ischemia NOS. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from July 1957 to December 1957, as well as active duty service from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Initially, the Veteran appointed the North Carolina Division of VA in February 2008.  In August 2010, the North Carolina Division of VA revoked representation.  In November 2010, the Veteran submitted another VA Form 21-22 again appointing the North Carolina Division of VA.  However, the VA Form 21-22 noted that representation had been revoked by the representative in August 2010.  The appeal was certified to the Board in September 2014 and it was noted that the Veteran was pro se.  In May 2016, the North Carolina Division of VA submitted another statement clarifying that they revoked representation in November 2010 and that they do not currently represent the Veteran.  In June 2016, the Veteran represented himself at the hearing and testified that he was satisfied with the hearing.  Accordingly, the Veteran does not currently have a representative.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Effective November 17, 2010, the Veteran's psychiatric symptoms have been productive of social and occupational deficiencies in most areas, due to such symptoms as suicidal ideations, impaired judgment, mood swings, and impaired concentration.

2.  Effective November 17, 2010, the Veteran has been unemployable as a result of his service-connected disabilities.  
CONCLUSIONS OF LAW

1.  Effective November 17, 2010, the criteria for a 70 percent rating for mood disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2015). 

2.  Effective November 17, 2010, the criteria for TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Claim for Mood Disorder 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Analysis

The Veteran was granted service connection for a mood disorder in July 2012 and was assigned a 30 percent disability rating, effective November 17, 2010.  The Veteran disagreed with the assigned disability rating.  He contends that he is entitled to a higher rating since his psychiatric symptoms are more severe than currently rated.  

The Veteran was afforded a VA psychiatric examination in March 2011.  Although the examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric symptoms, the Veteran described psychiatric symptoms that are more severe.  He reported that he experiences increased fatigue, increased psychomotor retardation, concentration problems, and increased sleep.  Significantly, he further reported that he experiences passive suicidal thoughts on a daily basis.  He stated that his psychiatric symptoms have impacted his relationships, which led to conflict during his previous marriages.  Although the Veteran reported working towards writing a book and completing work on projects, this work was described as a hobby rather than substantial full-time employment.  He also reported that his psychiatric symptoms led to decisions to discontinue previously successful employment.    

A VA medical record revealed that the Veteran was admitted to a VA facility in April 2012 for three days due to psychiatric symptoms.  The Veteran reported that he was admitted to the hospital for suicidal thoughts.  See October 2012 lay statement.  

The Veteran's various lay statements and his testimony reveal that his psychiatric symptoms severely impact his social and occupational functioning.  He described that his psychiatric symptoms, such as depression, mood swings, anxiety, and irritability, have impacted his ability to maintain employment.  He further stated that when he is able to obtain a job, he is not able to maintain employment and that he was fired from several jobs he previously held.  See September 2012 and October 2012 lay statements, October 2013 VA Form 9, and June 2016 hearing transcript.  He further testified that his psychiatric symptoms have impacted his previous marriages and his relationships with his children.  The Board finds the Veteran's discussion regarding the severity of his psychiatric symptoms to be competent and credible as the Veteran described the symptoms he experienced consistently throughout the appeal period.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that his psychiatric symptoms have resulted in severe deficiencies in social and occupational functioning in light of the April 2012 VA medical record revealing that he was hospitalized due to psychiatric symptoms and his competent and credible lay statements regarding the severity of his psychiatric symptoms, especially his suicidal ideations.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria of a 70 percent rating throughout the appeal.  

During the June 2016 Board hearing, the Veteran testified that a grant of entitlement to TDIU due to the aggregate impact of his service-connected disabilities would satisfy his appeal.  Also in this decision, the Board has granted entitlement to TDIU for the entirety of the appeal period.  As such, further discussion regarding whether the Veteran is entitlement to a 100 percent schedular rating for his psychiatric disability is not warranted as the Veteran has testified that a grant of TDIU would satisfy his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

TDIU Claim 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

Here, the Board has granted a 70 percent rating for his service-connected psychiatric disorder effective November 17, 2010.  The Veteran is also in receipt of a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss.  Thus, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal period.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Although the Veteran reported working towards writing a book and completing work on projects, this work was described as activity completed during leisure time and as a hobby rather than substantial full-time employment.  See March 2011 VA examination report.  The Veteran reported that he last worked on a full-time basis in January 2010, which is prior to the appeal period.  See VA Form 21-8940.  Thus, the evidence reveals that the Veteran has not maintain substantially gainful full-time employment during the course of the appeal period.  

The Veteran contends that his service-connected disabilities, including his hearing impairments and his psychiatric symptoms, prevent him from obtaining and maintaining substantially gainful employment.  During the June 2016 hearing, the Veteran testified that he was fired from numerous places of employment due to his psychiatric symptoms and his difficulty hearing.  He stated that although he may be able to obtain employment, he is not able to maintain substantially gainful employment due to the manifestations of his service-connected disabilities, including impaired judgment, concentration, and hearing.  See March 2011 VA examination report, September 2012 notice of disagreement, October 2012 lay statement, October 2013 VA Form 9, and June 2016 transcript.  The Board finds the statements that his service-connected disabilities impact his ability to hear conversations, concentrate, interact with other individuals, and maintain effective work relationships to be competent and credible in light of the entirety of the evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran is in receipt of Social Security Administration (SSA) benefits, in part due to psychiatric symptoms.  SSA records indicate that the Veteran's psychiatric symptoms impact his ability to concentrate, interact with the general public, accept instructions, and respond appropriately.  A corresponding psychiatric evaluation noted that the Veteran has difficulty interacting with authority figures and that he becomes easily irritated and difficult to handle.  

Given the Veteran's difficulty hearing conversations, trouble concentrating, impaired judgment, anger management problems, and difficulty maintaining occupational relationships, the Board finds that the Veteran is excluded from maintaining substantially gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).  Despite the Veteran's education and training, he is not able to maintain substantially gainful employment given the aggregate impact of his service-connected disabilities.  Id.  Thus, the evidence of record shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities for the entirety of the appeal.  

 An effective date of November 17, 2010 is the earliest date that can be awarded.  Although the Veteran submitted a VA Form 21-8940 in September 2012, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, pursuant to Rice, the TDIU claim has been pending since November 17, 2010, the effective date for the initial rating claim for service-connected mood disorder.  As such, the grant of TDIU is effective November 17, 2010 and no earlier.


ORDER

Effective November 17, 2010, a 70 percent rating for mood disorder is granted, subject to the laws and regulations governing payment of monetary benefits.  

Effective November 17, 2010, total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing payment of monetary benefits.  




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


